DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12 is objected to because it contains a reference character “(40)” associated with “the flexible portion”. Either the claim must have all of the elements associated with reference characters or should not have any reference character to maintain uniformity of the claim elements.
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the tube” in line 3 and in the body of the claim multiple times. The claim should refer to the element as “the flexible tube” after the initial recitation. There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites “the spout” in line 2. Claim 22 is dependent on claim 17 which does not disclose “a spout”. Therefore, there is insufficient antecedent basis for this limitation in the claim.
Claims 13-25 are also rejected for referring to “a flexible tube” as “the tube” instead of “the flexible tube”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12-18, 20, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tetsuya (JP 62 4082) (see attached machine translation).
Regarding claim 1, Tetsuya discloses a dispensing device (items 18, 34, 36, figure 1) attachable to a container (item 10, figure 1) to dispense fluid, the device comprising: 

a flexible tube (item 36, figure 1) forming a portion of the dispensing duct, the tube having a proximal end (item 36a, figure 1) carried on the dispensing cap so as to move along the vertical axis, a distal end (item 36c, figure 1) positioned proximate the outlet, and a flexible portion (item 36b, figure 1) disposed between the proximal and distal ends; 
wherein the distal end rotates about the flexible portion between a dispensing position in which the tube is unobstructed (figure 2) and a packaging position in which the tube is folded at an acute angle so as to seal and completely obstruct the dispensing duct (via closured 38, figures 1-3) thereby preventing fluid passage therethrough (figures 1 and 2).
	Regarding claims 13 and 16, Tetsuya disclose that the flexible portion has a different geometric shape than the shape of the distal and proximal ends (figure 1, flexible portion 36b is a bellows tube).
	Regarding claim 14, Tetsuya discloses that the flexible portion has a curved sidewall with a reduced thickness compared to wall thickness of the proximal end (when bellows portion 36b is curved, one sidewall has a reduced thickness, figure 1).
	Regarding claim 15, Tetsuya discloses that the altered geometric shape is a thinned, straight sidewall of substantially uniform thickness (figure 2).

Regarding claim 18, Tetsuya discloses that the distal end is carried on a spout that rotates with the distal end relative to the proximal end (distal end 36c is formed as that rotates relative to proximal end 36a, figures 1 and 2).
Regarding claim 20, Tetsuya discloses that the spout is hinged (via flexible portion 36b) to dispensing cap (figures 1 and 2)
Regarding claim 22, Tetsuya discloses a retention formation provided on the tube (item 38b, figure 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Tetsuya (JP 62 4082) (see attached machine translation).
Regarding claim 19, Tetsuya teaches the invention as discussed in detail above but does not explicitly teach that the flexible tube is co-molded as a single piece with the spout.
See MPEP § 2144.04 (V)).
Allowable Subject Matter
Claims 21 and 23-25 are objected to as being dependent upon a rejected base claim, but would be allowable (if all of 112 (b) rejections are overcome) if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL J PANCHOLI whose telephone number is (571)272-9324. The examiner can normally be reached Monday - Thursday (9 am - 7 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Vishal Pancholi/Primary Examiner, Art Unit 3754